Citation Nr: 1446462	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  09-42 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left hip disorder.

4.  Entitlement to service connection for a right hip disorder.

5.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 1967.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, as support for his claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board hearing.

The claims of entitlement to service connection for left and right hip disorders and a low back disorder require further development before being decided on appeal, so the Board is remanding them to the Agency of Original Jurisdiction (AOJ).  Whereas the Board, instead, is going ahead and deciding the claims for hearing loss and tinnitus.


FINDING OF FACT

The preponderance of the evidence is against a relationship or correlation between the Veteran's active duty service and his hearing loss and tinnitus.





CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for hearing loss and tinnitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, of the information and evidence VA will obtain, and of the information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  To this end, the Veteran was provided this required notice and information in a June 2007 letter.  He has not alleged any notice deficiency during the processing or adjudication of this claim, certainly none that is unduly prejudicial, meaning more than harmless or outcome determinative of this claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The VCAA further provides that VA has a duty to assist in developing a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  This duty also has been satisfied.  The Veteran's service treatment records (STRs) have been obtained and associated with his claims file for consideration.  There are no outstanding records that he has requested VA to obtain or that are potentially relevant to his claim.  He was provided VA compensation examinations in October 2007 and June 2012.  The reports of these examinations are adequate for adjudication of this claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Indeed, both examiners conducted complete examinations accompanied by comprehensive review of his 

medical history, and most importantly rendered the necessary opinions and provided the required explanatory rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board also finds there was the required compliance with the procedural due process requirements of 38 C.F.R. § 3.103(c), as concerning the Travel Board hearing in April 2014.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Indeed, the issues were correctly identified and the presiding VLJ, the undersigned, duly explained the components of a service-connection claim.  The presiding VLJ also inquired as to whether the Veteran had evidence tending to establish that his claimed hearing loss and tinnitus were the result of his military service, which he did not.  He did nonetheless present testimony explaining why he believes these disabilities are related to his service.  He therefore demonstrated his actual knowledge of the evidence needed to substantiate his claims.  Dalton v. Nicholson, 21 Vet. App.  23, 30-31 (2007).  Further, he has not alleged any deficiency in the hearing was prejudicial to his claims.  Shinseki, supra.

Service Connection

Service connection is granted for current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing entitlement to service connection on a direct-incurrence basis requires having competent and credible evidence showing:  (1) the existence of a present disability or, at the very least, showing the Veteran has had the alleged disability at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disorders, including sensorineural hearing loss (which is an organic disease of the nervous system), will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  These chronic conditions also can be service connected alternatively by showing continuity of symptomatology since service, if the condition was first noted during service.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  The evidence does not show that the Veteran was diagnosed with hearing loss while in service or within the year following his separation from active duty, however, thus these presumptions are inapplicable.

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  Before service connection may be granted for hearing loss, it must be of a particular level of severity to be considered an actual ratable disability.  Specifically, for purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

Tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Because tinnitus is "subjective," its existence is generally determined by whether the Veteran claims to experience it.  Tinnitus consequently is a disorder with symptoms that are identifiable through lay observation alone.  Charles v. Principi, 16 Vet. App. 370 (2002).

But even assuming it is shown the Veteran has hearing loss and tinnitus, there also still has to be attribution of these conditions to his military service to, in turn, warrant the granting of service connection.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The Veteran alleges that he has hearing loss and tinnitus as a result of repeated exposure to excessively loud noise and consequent injury (i.e., acoustic trauma) during his service.  He further alleges that these disabilities first manifested during his service, so incepted while he was in the military as opposed to prior to or since his service.

Review of his STRs shows that his hearing acuity was within normal limits during his military entrance examination in February 1963.  Also, later in anticipation of his separation from service in March 1967 he was given whisper and spoken voice tests, which similarly were unremarkable, also showing hearing acuity within normal limits.  He was assessed as having normal hearing.  He signed the examination report indicating his affirmance of this finding.

Many years later, during his October 2007 VA compensation examination, he reported that his hearing loss had been progressive, rather than sudden onset.  He indicated that he had been exposed to noise both during and since his service.  His civilian noise exposure, without hearing protection, had consisted of employment in a machine shop (machinist), a forging plant, and as a truck driver.  He also reported using power tools, including chainsaws and lawnmowers.  He was diagnosed with sensorineural hearing loss in both ears.  When asked about tinnitus, he denied having any symptoms.  A nexus opinion was not immediately provided because the examiner did not have access to the claims file, however, was later rendered in December 2007.  The examiner concluded the hearing loss was not related to the Veteran's military service, noting that his entrance and separation examinations showed normal hearing and that there were no complaints of either hearing loss or tinnitus during service.  She acknowledged the Veteran's length of time in service and his noise exposure during service, but determined the hearing loss was more likely due to the Veteran's noise exposure as a civilian, which was over a period of 15 years as opposed to the four years he was in service.  She did not opine on tinnitus because he denied having it.

A more recent June 2012 VA examiner agreed with the October 2007 examiner, and likewise opined that the Veteran's hearing loss was more likely related to his civilian noise exposure and less likely related to his military service.  She noted that he had normal hearing in service without any complaints of hearing loss or tinnitus, despite having noise exposure.  She noted that he had noise exposure after service working in a manufacturing plant for 12 years and in a machine shop for two years.  She opined that his tinnitus was more likely related to his hearing loss (but, again, the hearing loss in turn was not attributed to his military service).

Therefore, based on this collective body of evidence, the Board finds that service connection for hearing loss and tinnitus is not warranted.  The preponderance of the evidence is against a relationship between the Veteran's military service and these two claimed disabilities, as the VA examiners have discounted any such correlation - concluding instead that the hearing loss is more likely the result of the Veteran's civilian noise exposure than his military noise exposure.  Indeed, even conceding that his tinnitus, once confirmed, has been described as a symptom of his hearing loss, secondary service connection for the tinnitus cannot be granted inasmuch as the underlying hearing loss has not itself been shown to be related or attributable to the Veteran's service.  38 C.F.R. § 3.310(a) and (b).  There is no other competent and credible evidence, including medical evidence, probatively outweighing these VA opinions.

The Board does not find the Veteran's statements alleging onset during service and continued symptoms ever since to be probative.  He is competent to report symptoms of hearing loss and tinnitus, as these are his own personal experiences and not beyond the realm of lay understanding.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, supra.  However, the evidence does not support the presence of these symptoms during his service.  In Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006), the Court held that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, although the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  In this case, there is contemporaneous medical evidence that contradicts his assertions of continuity, specifically, his separation examination in March 1967 indicating a "normal" clinical evaluation of his ears.  His PUHLES hearing profile segment - showing a "1" - indicated that he was then in a high state of physical fitness.  Odiorne v. Principi, 3 Vet. App. 456 (1992) (observing that the "PUHLES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of fitness for retention in the military service)).  Further, he signed the examination report certifying that it was true and complete to the best of his knowledge.  The Board places greater probative value on these contemporaneous records than it does on his recent statements to VA in connection with a claim for monetary benefits.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran, especially long after the fact); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (personal interest, though not reason alone to discount the credibility of lay testimony, nevertheless may affect the credibility of statements offered in support of claims).

The credibility of these statements is further called into question because they are not consistent with the other evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  In October 2007, after having made a claim to service connect tinnitus, the Veteran denied having it.  It was not until April 2013 and April 2014 that he reported onset of tinnitus in service.  He also reported that he had noticed hearing loss while still in service, but told the October 2007 VA examiner that his hearing loss had been progressive (so over time), rather than sudden onset.  These inconsistencies coupled with the medical evidence showing normal hearing and ears render his statements less probative than the medical evidence that is unfavorable to his claims.  

Accordingly, these claims must be denied.  The preponderance of the evidence is against service connection, and in this circumstance the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

The claims of entitlement to service connection for hearing loss and tinnitus are denied.


REMAND

The Veteran's remaining claims must be remanded for additional development.

In regards to his claims regarding his hips, left and right, he testified during his hearing to receiving treatment in the 1970's for his hips, and that he was diagnosed with arthritis at that time.  He also has been receiving treatment for his hips in the last 10 to 15 years, as he has had bilateral hip replacements.  His file contains no treatment records, as he apparently does not receive treatment at any VA facility.  In April 2014, his wife submitted a list of a number of treating physicians.  Therefore, on remand, efforts should be made to obtain any available treatment records.

In regards to his claim regarding his low back or lumbar spine, an addendum medical opinion is needed.  The October 2007 VA examiner indicated a review of the Veteran's STRs, but in providing a nexus opinion only mentioned the Veteran's one-time complaint for upper back pain in March 1966.  The Veteran complained of low back pain in March 1966, as well as in April 1966, which has been attributed instead to a urinary tract infection (UTI) or a kidney infection, but he also complained of low back and tailbone pain in September 1966 that had been present for about three months.  He was not diagnosed with anything at that time, but advised to use bed boards and perform Williams' exercises.  During his hearing, he acknowledged that his back pain had been attributed to an internal infection, but proclaimed that the treatment for that infection did not alleviate his back pain.  Accordingly, an updated opinion should be obtained.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Ask the Veteran to identify all treatment he has received for his hips and low back since his service, and obtain all identified records.  

Specifically ask him to authorize VA to retrieve all treatment records from the Herman Hospital in Houston, dated since the early 1970's.  He should also be asked to authorize VA to retrieve records from the physicians listed in his wife's statement that was associated with VBMS on January 17, 2014.

2.  After completion of the above and receipt of all relevant treatment records, schedule the Veteran for appropriate VA examinations of the hips and spine for opinions on the likelihood (unlikely, as likely as not, or very likely) that any diagnosed disability is related to his service, either by incepting during service or by being caused by an incident in service.  For any diagnoses of arthritis, the examiner is also asked to provide an opinion on the likelihood it incepted within the first year following separation from service, i.e., during the accepted presumptive period.

The examiner is asked to conduct a complete evaluation and to review the Veteran's claims file, including the lay statements regarding these claims.  He alleges that carrying heavy equipment during service caused him to have significant pain.  His wife attests to having to help him get dressed for duty because he had difficulty bending over.  His STRs contain notations of back pain, which have been attributed to other infections.  He alleges that his back pain persisted even once the infections were treated, and that his hips were diagnosed with arthritis in the early 1970's.  

Although required to review the file in its entirety, the following is highlighted for the examiner's benefit:  On March 16, 1966, the Veteran complained of both upper and lower back pain.  Back pain continued into April 1966, and was accompanied by a urinary or a kidney infection.  In September 1966 he complained of tailbone pain and was advised to use bed boards and perform Williams' exercises.  A June 1965 notation mentions his hip, and he was complaining of left leg and hip pain in December 1966, but an X-ray was normal.

The examiner is asked to provide explanatory rationale for all opinions rendered, which ideally would include reference to facts in the record and/or medical knowledge.

3.  Ensure compliance with these remand directives.  If, as an example, the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for all necessary additional information or comment.


4.  Then readjudicate these remaining claims for bilateral hip disability and low back disability.  If these claims continue to be denied, send the Veteran and his representative an SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


